Exhibit 10.3

 

[g110811kei001.jpg]

 

Amylin Pharmaceuticals, Inc.
9360 Towne Centre Drive

San Diego, CA 92121 USA

Tel   (858) 552 2200
Fax   (858) 552 2212
www.amylin.com

 

 

April 09, 2009

 

 

Eli Lilly and Company
Lilly Corporate Center

Indianapolis, IN 46285

Attention:  Bryce Carmine

 

 

Re:

 

Collaboration Agreement between Eli Lilly and Company (“Lilly”) and Amylin
Pharmaceuticals, Inc. (“Amylin”), dated September 19, 2002, as amended to date
(the “Collaboration Agreement”)

 

 

Dear Bryce:

 

This letter confirms our understanding with respect to certain amendments to the
Collaboration Agreement and the co-location of certain Lilly personnel at
Amylin’s facilities in furtherance of Amylin’s and Lilly’s efforts under the
Collaboration Agreement to operate efficiently and effectively.  Capitalized
terms used but not defined herein have the meanings given to them in the
collaboration Agreement.

 

1.             The last sentence of Section 12.3(c) of the Collaboration
Agreement is hereby amended and restated to read as follows: “If such
termination occurs after Product Launch, such termination shall be effective one
(1) year after the date of Amylin’s receipt of written notice from Lilly. 
Within 60 days of Lilly’s notice, the parties will negotiate in good faith, and
Alliance Steering Committee will approve, a mutually agreeable termination
transition plan.”

 

2.             As of April 1, 2009, notwithstanding any term of the
Collaboration Agreement to the contrary, including but not limited to the
definition of the term “FTE” or the term “Reimbursable Marketing Expenses,” each
Party’s internal costs, including headcount, that are specifically attributable
to the Development or Commercialization of Product (e.g. specific
finance/accounting support, managed care contracting, etc.) as mutually
determined and agreed by the Alliance Steering Committee shall be reimbursed in
accordance with each Party’s respective standard cost accounting procedures. 
The ASC will be responsible for approving the methodology, plan and rates for
these previously unshared expenses.  Each Party shall insure that such internal
costs are not unfairly allocated to the Development or Commercialization of
Product, and that headcount is allocated based on actual time spent on the
Product similar to the procedures specified in Section 1.48 of the Collaboration
Agreement.  Such internal costs shall be reimbursed in accordance with each
Party’s standard cost accounting procedures.  For purposes of clarification,
such internal Reimbursable Marketing Expenses shall include internal marketing
costs, whether incurred by Amylin or Lilly, including internal expenses of the
types describes in clauses (i) through (xviii) of Section 1.100 of the
Collaboration Agreement, even if incurred internally by the Parties.

 

3.             With regard to certain Lilly employees to be co-located at
Amylin’s facilities in furtherance of the efforts between Lilly and Amylin to
operate efficiently and effectively (the “Co-located Lilly Employees”), the
Parties shall agree upon a set of operating and human resources principles (the
“Principles”) to be agreed to by April 16, 2009 and approved by the Alliance
Steering Committee.  Those Principles will address matters deemed necessary for
the operation of the Alliance business and the co-location of employees
including, without limitation the items set forth on Exhibit A hereto.

 

--------------------------------------------------------------------------------


 

If this letter correctly reflects our agreement as to the foregoing matters,
please sign in the space provided below and return a signed copy of this letter
to me.  Unless otherwise set forth in this letter, the terms of the
Collaboration Agreement remain unmodified and in full force and effect.

 

Regards,

 

 

 /s/ Mark J. Gergen

 

Mark J. Gergen

 

Senior Vice President, Corporate Development

 

 

 

 

 

Acknowledges and Agreed:

 

 

 

Eli Lilly and Company

 

 

 

 

 

By:

/s/ Bryce D. Carmine

 

 

 

 

Name:

Bryce D. Carmine

 

 

 

 

Title:

Executive V.P., Global Marketing & Sales

 

 

 

Date Signed: April 9, 2009

 

 

--------------------------------------------------------------------------------


 

[g110811kei001.jpg]

 

Amylin Pharmaceuticals, Inc.
9360 Towne Centre Drive

San Diego, CA 92121 USA

Tel   (858) 552 2200
Fax   (858) 552 2212
www.amylin.com

 

 

EXHIBIT A

 

 

The Operating and Human Resources Principles shall address, without limitation,
the following needs, as well as addressing other operating and human resource
matters as the parties deem advisable or necessary:

 

·

 

Co-located Lilly Employees located at Amylin will be required to sign a
confidentiality agreement reasonably acceptable to Amylin and Lilly to cover the
potential inadvertent exposure to Amylin confidential information not related to
the Alliance.

 

 

 

·

 

Amylin may restrict access of Co-located Lilly Employees to information and
facilities not related to exenatide or not necessary to fulfill their
obligations to the Alliance.

 

 

 

·

 

Each party shall be responsible for severance costs for their displaced
employees, if any.

 

 

 

·

 

Co-located Lilly Employees shall remain Lilly employees and not be deemed to be
employees of Amylin. Similarly, those Amylin employees co-located with the
Co-located Lilly Employees shall remain Amylin employees and not be deemed to be
employees of Lilly.

 

 

 

·

 

Amylin shall not incur any liability for any act or failure to act of any
Co-located Lilly Employee. Lilly shall not incur any liability for any act or
failure to act of any Amylin employee. Lilly shall indemnify and defend Amylin
against any claim brought by or on behalf of a Co-located Lilly Employee to the
extent caused by any negligent act or omission by Lilly. Amylin shall indemnify
and defend Lilly against any claim brought by or on behalf of an Amylin employee
to the extent caused by any negligent act or omission of Amylin.

 

--------------------------------------------------------------------------------